In re Howard, Tondra; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. K, No. 00-4456; to the Court of Appeal, Fifth Circuit, No. 05-KH-147.
Writ granted in part; otherwise denied. The district court is ordered to issue a corrected minute entry and commitment order which reflect that on November 16, 2000 the Court properly sentenced relator as an habitual offender for a violation of R.S. 14:65.1 to a term of 10 years imprisonment at hard labor without benefit of probation or suspension of sentence pursuant to 15:529.1(G), but did not pronounce *527an illegal prohibition on parole. In all other respects, the application is denied.